Citation Nr: 1333700	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

2.  Entitlement to an effective date earlier than April 8, 2004 for the award of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 1987.  He had service with the Michigan Army National Guard (ARNG) from April 1987 to April 1997, with a period of active duty from September 1990 to May 1991 (to include service in Southeast Asia during the Persian Gulf War from October 1990 to April 1991). 

In a May 1995 rating decision, the RO denied service connection for a neuropsychiatric disorder.  Although notified of the denial later in May 1995, the Veteran did not appeal the denial. 

This appeal to the Board of Veterans' Appeals (Board) arises from a June 1997 rating decision in which the RO declined to reopen the claim for service connection for a neuropsychiatric condition on the basis that new and material evidence had not been received.  In July 1997, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 1997, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 1998; in that document, he requested a Board hearing at the RO (Travel Board hearing).  By letter of January 1999, the RO notified the Veteran of a Travel Board hearing that had been scheduled; however, the Veteran failed to report for the hearing. 

In October 1999 and in March 2000, the Board remanded the matter on appeal to the RO for further development; in those remands, the Board characterized the claim on appeal as a petition to reopen, and then as an original claim for service connection, respectively.  In March 2004, the Board again remanded the appeal to the RO for further development; at that time, the Board clarified that de novo consideration of the current claim - specifically related to the Veteran's later period of service during the Persian Gulf War, and later received service treatment records - was appropriate.  See 38 C.F.R. § 3.156(c).

Following its consideration of the all the evidence of record, the RO denied the Veteran's claim, on the merits (as reflected in the May 2005 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In a December 2005 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's December 2005 decision. 

In July 2008, the Board remanded this claim to the RO for additional development.  After accomplishing some action, the RO continued to deny the claim (as reflected in an April 2013 SSOC.  

This appeal also arises from a September 2009 RO rating decision which awarded an effective date of April 8, 2004 for an award of nonservice-connected pension based upon clear and unmistakable error (CUE).  The Veteran's representative submitted an NOD in November 2009.  An SOC was issued in April 2013, and the Veteran's representative filed a substantive appeal in May 2013.

The Board notes that the American Legion previously represented the Veteran in this appeal.  In September 2006, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Virginia A. Girard-Brady as the Veteran's representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.603. 

The issue of entitlement to an effective date earlier than April 8, 2004 for the award of nonservice-connected pension is addressed in the decision below.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117 is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided on appeal have been accomplished.

2.  The Veteran first filed a claim of entitlement to nonservice-connected pension on April 8, 2004; it is not argued or demonstrated that a formal or informal claim was received prior to that date; there is no assertion or evidence of physical or mental incapacitation which prevented the Veteran from applying for this benefit prior to the date in question; and no other provision of law pursuant to which an earlier effective date may be assigned is applicable here.


CONCLUSION OF LAW

The claim for an effective date earlier than April 8, 2004 for the award of nonservice-connected pension is without legal merit. 38 U.S.C.A. §§ 1502, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.305, 3.114, 3.151, 3.155, 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Here, the Veteran seeks entitlement to an effective date earlier than April 8, 2004 for the award of nonservice-connected pension.  This appeal ensues from an RO "special review" of the claims folder in a September 2009 RO rating decision which revised a prior award of nonservice-connected pension effective January 13, 2006 to April 8, 2004 based upon a finding of CUE.  The Veteran and his representative have been notified of the reasons for the denial of an effective date earlier than April 8, 2004, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Earlier Effective Date

The Veteran has appealed a September 2009 RO rating decision which revised a prior effective date of January 13, 2006 to April 8, 2004 for an award of nonservice-connected pension based upon a finding of CUE.  The basis for the disagreement is not clear as the Veteran's representative has argued that the Veteran is entitled to an effective date of April 8, 2004 for an award of nonservice-connected pension.  See Substantive Appeal received May 2013.

In general, disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  The effective date of an evaluation and award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for disability pension, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  However, if within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3)(A).  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA or uniformed services.  38 C.F.R. §§ 3.157(b)(1)-(b)(3). 

Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998). 

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The facts of this issue may be briefly summarized.  On April 8, 2004, the RO received a VA Form 21-4138 wherein the Veteran requested entitlement to nonservice-connected (NSC) pension.  The RO did not act upon this application.

The Veteran filed another application for nonservice-connected pension benefits on January 13, 2006.  At that time, he reported last working full-time in "2003."  In an application for SSA benefits, the Veteran alleged the onset of disability in January 2004.  For purposes of this opinion, the Board will presume that the Veteran became permanently and totally disabled due to disability prior to April 8, 2004.

The Veteran does not argue, and the evidence of record does not reveal, that he filed a formal or informal claim for nonservice-connected pension benefits prior to April 8, 2004.  Quite simply, the record is devoid of any communication from the Veteran prior to his filing a claim with VA on April 8, 2004 indicating an intent or desire to file a claim of entitlement to nonservice-connected pension benefits.  See 38 C.F.R. § 3.155.  As a formal claim had not been allowed, any evidence contained in VA clinic records could not service as the basis for an informal claim.  See 38 C.F.R. § 3.157. 

As indicated above, the Veteran's attorney has argued that nonservice-connected benefits should be awarded effective April 8, 2004-which, curiously, is the effective date of award in this case.  Thus, there does not appear to be any dispute of fact or law in this case.

Nonetheless, the Board acknowledges a provision of law which permits veterans to seek a retroactive award if certain conditions are met.  See 38 U.S.C.A. § 5110(b)(3)(A); 38 C.F.R. § 3.400(b)(1)(ii).  Here, the Veteran does not claim that he had been physically or mentally incapacitated from filing for nonservice-connected benefits within one year of his award of nonservice-connected benefits.  

The evidence of record shows that the Veteran attended a VA examination in July 2003 at which time he reported working in the fast food industry.  An October 2003 examination report from the Vet Center noted that the Veteran had physical and mental disorders which caused struggles with finding employment, housing and managing his affairs in a daily and practical manner, but did not describe incapacitation.  His psychiatric disorder was evaluated with a Global Assessment Functioning Score of 45, which is consistent with psychological, social, and occupational functioning intermediate between serious and moderate in degree.  Thus, the Veteran was not totally incapacitated from a psychiatric point of view.  See 38 C.F.R. § 4.130 (rating agencies must be thoroughly familiar with the nomenclature used in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV)).

An August 2004 VA neuropsychiatric consultation noted that the Veteran was enrolled in VA's Counseling Work Therapy Program.  The Veteran demonstrated some impaired memory, but otherwise demonstrated average intelligence.  A December 2005 VA physician letter described the Veteran as being severely disabled for work by a host of medical problems, including adult attention deficit disorder which made it difficult to concentrate and organize tasks as well as right shoulder and lumbar spine disability.  The Veteran was not, however, described as incapacitated from a mental or physical point of view to the extent he was unable to file a claim for pension benefits.

For the period of time between 2003 and April 8, 2004, the record does not reflect any extensive hospitalizations of the Veteran.

It is unclear in this case the basis for the disagreement with the assigned effective date of the award.  The only available exception under 38 C.F.R. § 3.400 concerns whether the Veteran's disabilities were so incapacitating as to prevent him from filing a pension claim for at least 30 days following the date of his permanent and total disablement.  38 C.F.R. § 3.400(b)(1)(ii)(B).  Neither the Veteran nor his representative has argued incapacitation at any point, the credible medical evidence does not suggest incapacitation, and there is no evidence of incapacitation between July 2003 (when the Veteran reported working) and the application for nonservice-connected pension benefits received on April 8, 2004.  As such, the exception under 38 U.S.C.A. § 5110(b)(3)(A) and 38 C.F.R. § 3.400(b)(1)(ii) does not apply.  

The Board also acknowledges that a claim of CUE could potentially result in an earlier effective date of award.  See 38 U.S.C.A. § 5109A.  However, neither the Veteran nor his representative has alleged any basis for a CUE claim.  Thus, this potential means for obtaining an earlier effective date of award has not been reasonably raised.

Therefore, the claim of entitlement to an effective date prior to April 8, 2004 for the award of nonservice-connected pension benefits must be denied.  The Board has made no credibility determination regarding the Veteran's assertions, as neither he nor his attorney has argued that a claim for the benefits awarded was filed prior to April 8, 2004, or that the Veteran was incapacitated prior to this time.  Indeed, while the Veteran's attorney expressed disagreement with the assigned effective date for the award, she has only identified April 8, 2004 as the appropriate effective date, and has not explained the filing of the notice of disagreement to the decision in which that effective date was, in fact, assigned.  Moreover, as explained above, no other provision of law which could potentially result in an earlier effective date is applicable here.  

In short, neither the Veteran nor his representative has clearly articulated, and the record does not present, a basis for assignment of an earlier effective date for the award of nonservice-connected pension.  As such, the claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The claim of entitlement to an effective date earlier than April 8, 2004 for the award of nonservice-connected pension is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim of entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, is warranted even though such will, regrettably, further delay an appellate decision on this matter remaining on appeal. 

At the outset, the Board observes that VA has been unable to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs) for his period of active service from September 1990 to May 1991 despite exhausting all available means of recovery.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Concomitantly, a claimant has a duty to assist VA in developing his/her claim, to include reporting for VA examination when deemed necessary to substantiate a claim.  38 C.F.R. § 3.655.  See generally Turk v. Peake, 21 Vet. App. 565, 567 (2008), Olson v. Principi, 3 Vet. App. 480, 482-83 (1992).

Here, the Veteran argues that he manifests an acquired psychiatric disorder which was caused or aggravated during a period of active service.  He also argues that he manifests PTSD as a result of wartime experiences while serving in the Persian Gulf.  His arguments and statements of record are highly inconsistent and, at times contradictory, which causes considerable difficulty in adjudicating his claim.

The Veteran currently holds multiple psychiatric diagnoses, to include major depressive disorder, dysthymic disorder, substance abuse, depressive disorder not otherwise specified (NOS), attention deficit disorder, depression NOS, anxiety disorder NOS, mood disorder NOS, generalized anxiety disorder, bipolar disorder and PTSD.

The Veteran's report of the onset of these disorders is extremely unreliable.  For example, the Veteran has alleged the onset of his depression since service discharge in 1987 (see VA clinic record dated March 3, 2004), the onset of depression after being convicted of possession for drugs in 1990 (see VA clinic records dated February 25, 2002 and October 29, 2003), being treated for depression while in the Persian Gulf (see VA Form 21-4138 received in March 1995), being diagnosed with depression six months after his discharge from active service in 1991 (see VA clinic record dated March 22, 2004) and even being prescribed Ritalin for attention deficit disorder at age 11-12 (see VA clinic record dated December 4, 2003).

At this time, the only reliable evidence of record consists of the available STRs for the periods of active service from August 1981 to April 1987, and from September 1990 to May 1991.  These records reflect no lay or medical evidence of psychiatric symptoms or treatment.  An April 1991 ARNG demobilization examination reflected the Veteran's denial of psychiatric complaints as well as his denial of a history of treatment for a mental condition.  At that time, he was given a normal clinical evaluation of his psychiatric status.

The medical evidence first reflects formal treatment for psychiatric symptoms in February 1993.  At this time, the Veteran reported "increased" nervousness, poor sleep and depression over the past two months.  He did not report the exact onset of his disorder.

The Veteran has described many stressors in his lifetime.  He has reported a childhood history of physical abuse (see VA clinic record dated June 8, 1993), being prescribed Ritalin for attention deficit disorder at age 11-12 (see VA clinic record dated December 4, 2003), witnessing a murder at age 16 (see VA clinic record dated March 18, 2004), a felony conviction due to drug possession (see VA clinic records dated February 25, 2002 and October 29, 2003) and employment difficulties caused, in part, by his service-connected right shoulder disability.

With respect to specific active duty events, the Veteran has alleged 7 months serving in a war zone while stationed in the Persian Gulf (see VA clinic record dated October 29, 2003) and that he "saw" combat (see VA clinic record dated January 5, 2006).  However, he has also denied recollections of combat events (see Kalamazoo Psychology Report dated October 2003) and has denied being involved in combat (see VA clinic record dated August 25, 2004).  He claims to have turned his gun on his commanding officer while in the Persian Gulf, (see VA clinic record dated February 1, 1993), being demoted while in the ARNG (see VA clinic record dated September 29, 1993) and having his ARNG commander making his life difficult (see VA clinic record dated May 22, 1997).

While the Veteran's allegations are highly inconsistent, the Veteran has been diagnosed with PTSD in the VA clinic.  The RO has conceded the Veteran's service in a combat zone.  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  As a result, VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - and rely on the opinion of a VA psychiatrist or psychologist as to whether the claimed stressor is adequate to support a PTSD diagnosis.

Additionally, the Veteran is service-connected for a right shoulder disability which has caused pain and interfered with his sleep.  The Board must consider whether the Veteran's psychiatric disorder(s) have been caused and/or aggravated by service-connected disability.  See 38 C.F.R. § 3.310.

Furthermore, the Veteran has reported pre-service treatment for attention deficit disorder which raises the applicability of the presumption of soundness standard under 38 U.S.C.A. § 1111.

Here, the Veteran failed to report for VA examination in July 2013.  At times, the Veteran has been homeless and lacking transportation.  Notably, the record does not include a copy of the examination notice sent to the Veteran.  Under the circumstances of this appeal, the Board finds that a medical opinion - based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale - would be helpful in resolving the claim for service connection for his psychiatric disability.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  In the event he fails to report, the Board finds sufficient evidence of record to warrant the next best available option of obtaining an opinion by claims folder review only.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s) for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

The claims file currently includes records from the VA treatment centers in Detroit, Ann Arbor, Battle Creek, Lansing and Marion.  The Veteran reportedly received some treatment at the Toledo Outpatient Clinic (OPC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran which are not currently associated with the claims folder.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012)(amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include all records from Toledo OPC, the Lansing CBOC since February 22, 2013, the Ann Arbor VAMC since February 22, 2013, the Battle Creek VAMC since September 24, 2009, the Detroit VAMC since September 24, 2009, and the Marion VAMC since September 24, 2009.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record, to include any records of treatment with the Ingham County Office of Veterans Affairs and the Grand Rapids Vet Center.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, and copies  of any pertinent Virtual VA records must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

If the Veteran fails to report for VA examination, send the claims file to the examiner for opinion based upon claims file review only.

The examiner should clearly identify all current psychiatric disability/ies, to include the previously diagnosed major depressive disorder, dysthymic disorder, substance abuse, depressive disorder NOS, attention deficit disorder, depression NOS, anxiety disorder NOS, mood disorder NOS, generalized anxiety disorder, bipolar disorder and PTSD and address whether any identified psychiatric disability/ies is a chronic psychiatric disability. 

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, on the following questions:

Period of active service from August 1981 to April 1987:

	a) whether there is clear and unmistakable evidence that any currently diagnosed psychiatric disorder(s) (other than PTSD) existed prior to the period of active service from August 1981 to April 1987 (see Veteran's allegation of attention deficit disorder treated at age 11-12) and, if so; 

	b) whether there is clear and unmistakable evidence that such disorder(s) (other than PTSD) was not aggravated during the period of active service from August 1981 to April 1987;

	c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently diagnosed psychiatric disorder(s) (other than PTSD) had its onset during active service from August 1981 to April 1987 or is otherwise medically related to this period of active service;

	d) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently diagnosed psychosis had its onset during active service from August 1981 to April 1987, is otherwise medically related to this period of active service, or manifested to a compensable degree within one year from service separation?

Period of active service from September 1990 to May 1991:

	e) whether it is at least as likely as not that any currently diagnosed psychiatric disorder(s) (other than PTSD) had its onset during the period of active service from September 1990 to May 1991 or is otherwise medically related to this period of active service;

	f) whether it is at least as likely as not that any currently diagnosed psychosis had its onset from September 1990 to May 1991, is otherwise medically related to this period of active service, or manifested to a compensable degree within one year from service separation;

	g) whether it is at least as likely as not that any currently diagnosed psychiatric disorder has been caused by service-connected right shoulder disability; OR

	h) whether it is at least as likely as not that any currently diagnosed psychiatric disorder has been aggravated beyond the normal progress of the disorder by service-connected right shoulder disability;

PTSD:

Based on examination of the Veteran, any testing results, and review of the record-to include any statements or other documents referencing the Veteran's fear associated with hostile military activity - the examiner should then express an opinion as to whether such fear is sufficient to have resulted in current PTSD, and, if so, whether it is at least as likely as not that the Veteran manifests PTSD related to such stressor(s).

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of in-service onset and/or cause for his psychiatric disorder(s).

In providing these opinions, the examiner's attention is directed to the following evidence:

* a February 1981 Preliminary Physical Review wherein the Veteran denied a history of having been treated for a mental condition;
* a February 1981 enlistment examination reflecting the Veteran's denial of psychiatric complaints, his denial of a history of treatment for a mental condition, and the normal clinical evaluation of his psychiatric status;
* a January 1987 periodic non-flying examination reflecting a normal clinical evaluation of the Veteran's psychiatric status;
* an April 1991 ARNG demobilization examination reflecting the Veteran's denial of psychiatric complaints, his denial of a history of treatment for a mental condition, and the normal clinical evaluation of his psychiatric status;
* the first documented treatment for psychiatric symptoms by VA in February 1993;
* a VA clinic record dated June 8, 1993 wherein the Veteran reported a childhood history of physical abuse;
* VA clinic records dated February 25, 2002 and October 29, 2003 reflecting the Veteran's report of the onset of depression after being convicted of possession for drugs in 1990;
* a February 1, 1993 VA clinic record wherein the Veteran claimed to have turned his gun on his commanding officer while in the Persian Gulf;
* a VA clinic record dated September 29, 1993 wherein the Veteran reported being demoted while in the ARNG;
* a VA clinic record dated May 22, 1997 wherein the Veteran described his ARNG commander making his life difficult;
* an October 2003 Kalamazoo Psychology Report wherein the Veteran denied recollections of combat events;
* a VA clinic record dated October 29, 2003 wherein the Veteran reported 7 months of war zone service in the Persian Gulf;
* a VA clinic record dated December 4, 2003 wherein the Veteran reported being prescribed Ritalin for attention deficit disorder at age 11-12;
* a March 3, 2004 VA clinic record reflecting the Veteran's report of depression since service discharge in 1987;
* a VA clinic record dated March 18, 2004 wherein the Veteran reported witnessing a murder at age 16;
* a VA Form 21-4138 received in March 1995 wherein the Veteran alleged being treated for depression while in the Persian Gulf;
* a VA clinic record dated August 25, 2004 where the Veteran denied having been involved in combat; and
* a VA clinic record dated January 5, 2006 wherein the Veteran reported having seen combat.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


